
	
		II
		Calendar No. 360
		111th CONGRESS
		2d Session
		S. 1237
		[Report No. 111–175]
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mrs. Murray (for
			 herself, Mr. Johnson,
			 Mr. Reed, Mr.
			 Merkley, Mr. Specter,
			 Mr. Baucus, and Mr. Byrd) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			April 29, 2010
			Reported by Mr. Akaka,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to expand the
		  grant program for homeless veterans with special needs to include male homeless
		  veterans with minor dependents and to establish a grant program for
		  reintegration of homeless women veterans and homeless veterans with children,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Women Veterans and Homeless
			 Veterans with Children Act of 2009.
		2.Expansion of
			 grant program for homeless veterans with special needs
			(a)Inclusion under
			 grant program for homeless veterans with special needs of entities eligible for
			 comprehensive service program grants and per diem payments for services to
			 homeless veteransSubsection (a) of section 2061 of title 38,
			 United States Code, is amended—
				(1)by striking
			 to grant and per diem providers and inserting to entities
			 eligible for grants and per diem payments under sections 2011 and 2012 of this
			 title; and
				(2)by striking
			 by those facilities and providers and inserting by those
			 facilities and entities.
				(b)Inclusion of
			 male homeless veterans with minor dependentsSubsection (b) of such section is
			 amended—
				(1)in paragraph (1),
			 by striking , including women who have care of minor
			 dependents;
				(2)in paragraph (3),
			 by striking or;
				(3)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
				(4)by adding at the
			 end the following new paragraph:
					
						(5)veterans who have
				care of minor
				dependents.
						.
				(c)Authorization of
			 provision of services to dependentsSuch section is further
			 amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following new subsection (c):
					
						(c)Provision of
				services to dependentsA recipient of a grant under subsection
				(a) may use such grant to provide services directly to a dependent of a
				homeless veteran with special needs described in subsection (b) who is under
				the care of such homeless veteran while such homeless veteran receives services
				from the grant recipient under this
				section.
						.
				3.Grant program for
			 reintegration of homeless women veterans and homeless veterans with
			 children
			(a)In
			 generalChapter 20 of title 38, United States Code, is amended by
			 inserting after section 2021 the following new section:
				
					2021A.Grant program
				for reintegration of homeless women veterans and homeless veterans with
				children
						(a)GrantsSubject
				to the availability of appropriations provided for such purpose, the Secretary
				of Labor shall award grants to eligible programs and facilities to provide the
				services described in subsection (c) to expedite the reintegration into the
				labor force of the following:
							(1)Homeless women
				veterans.
							(2)Homeless veterans
				with children.
							(b)Eligible
				programs and facilitiesAn eligible program or facility for
				purposes of this section is a program or facility that provides dedicated
				services for homeless women veterans or homeless veterans with children.
						(c)ServicesThe
				services described in this subsection are the following:
							(1)Job
				training.
							(2)Counseling.
							(3)Job placement
				services, including job readiness, literacy, and skills training.
							(4)Child care.
							(d)Monitoring of
				use of fundsThe Secretary of Labor shall monitor and evaluate
				the use of amounts granted under this section. In monitoring and evaluating the
				use of such amounts, the Secretary shall collect from grantees such information
				as the Secretary considers appropriate, including data on the results or
				outcomes of the services provided to each homeless veteran under this
				section.
						(e)Administration
				through Assistant Secretary for Veterans' Employment and
				TrainingThe Secretary of Labor shall carry out this section
				through the Assistant Secretary for Veterans' Employment and Training.
						(f)Biennial report
				to congressThe Secretary of Labor shall include as part of the
				report required by section 2021(d) of this title an evaluation of the grant
				program under this section. The information included in such report under this
				subsection shall include—
							(1)an evaluation of
				services furnished to veterans under this section; and
							(2)an analysis of the
				information collected under subsection (d).
							(g)Authorization of
				appropriations(1)There is authorized to
				be appropriated to carry out this section $10,000,000 for each of fiscal years
				2010 through 2014.
							(2)The amount
				authorized to be appropriated by paragraph (1) is in addition to any amounts
				authorized to be appropriated by section 2021(e) of this title.
							(3)Funds appropriated
				to carry out this section shall remain available until expended. Funds
				obligated in any fiscal year to carry out this section may be expended in that
				fiscal year and the succeeding fiscal
				year.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2021 the
			 following new item:
				
					
						2021A. Grant program for reintegration
				of homeless women veterans and homeless veterans with
				children.
					
					.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Homeless Veterans and Other Veterans Health Care
			 Authorities Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United States
				Code.
					TITLE I—Homeless veterans
				matters
					Sec. 101. Enhancement of comprehensive service
				programs.
					Sec. 102. Grant program for workforce
				reintegration of homeless women veterans and homeless veterans with
				children.
					Sec. 103. Expansion of grant program for
				homeless veterans with special needs.
					Sec. 104. Program on prevention of veteran
				homelessness.
					Sec. 105. Homeless Veterans Management
				Information System.
					Sec. 106. Rental assistance for veterans
				through Department of Housing and Urban Development.
					Sec. 107. Special Assistant for Veterans
				Affairs in Office of Secretary of Housing and Urban Development.
					Sec. 108. Plan to end veteran
				homelessness.
					TITLE II—Toxic substances
				exposure
					Sec. 201. Extension of eligibility for health
				care for veterans with disabilities who served in Persian Gulf War
				notwithstanding lack of evidence to conclude such disabilities are associated
				with such service.
					TITLE III—Health care
				matters
					Sec. 301. Increase in number of authorized
				Assistant Secretaries and Deputy Assistant Secretaries.
					Sec. 302. Establishment of Director of
				Physician Assistant Services in Veterans Health Administration.
					Sec. 303. Department of Veterans Affairs
				Medical Center Quality Report Card Initiative.
					Sec. 304. Report on pay-for-performance
				compensation under health care services contracts.
					Sec. 305. Expansion of State home care for
				parents of veterans who died while serving in the Armed Forces.
					Sec. 306. Automatic enrollment of eligible
				demobilizing members of the National Guard and Reserve in health care and
				dental care programs of the Department of Veterans Affairs.
					Sec. 307. Provision of chiropractic services to
				veterans enrolled in health care system of Department of Veterans
				Affairs.
					Sec. 308. Name of Department of Veterans
				Affairs outpatient clinic, Alexandria, Minnesota.
					TITLE IV—Other
				matters
					Sec. 401. Funding.
				
			2.References to title 38,
			 United States CodeExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 38, United States Code.
		IHomeless veterans
			 matters
			101.Enhancement of comprehensive service
			 programs
				(a)Enhancement of grantsSection 2011 is amended—
					(1)in subsection (b)(1)(A), by striking
			 expansion, remodeling, or alteration of existing facilities, or
			 acquisition of facilities, and inserting new construction of
			 facilities, expansion, remodeling, or alteration of existing facilities, or
			 acquisition of facilities; and
					(2)in subsection (c)—
						(A)in the first sentence, by striking A
			 grant and inserting (1) A grant;
						(B)in the second sentence of paragraph (1), as
			 designated by subparagraph (A), by striking The amount and
			 inserting the following:
							
								(2)The
				amount
								;
				and
						(C)by adding at the end the following new
			 paragraph:
							
								(3)(A)The Secretary may not deny an application
				from an entity that seeks a grant under this section to carry out a project
				described in subsection (b)(1)(A) solely on the basis that the entity proposes
				to use funding from other private or public sources, if the entity demonstrates
				that a private nonprofit organization will provide oversight and site control
				for the project.
									(B)In this paragraph, the term private
				nonprofit organization means the following:
										(i)An incorporated private institution,
				organization, or foundation—
											(I)that has received, or has temporary
				clearance to receive, tax-exempt status under paragraph (2), (3), or (19) of
				section 501(c) of the Internal Revenue Code of 1986;
											(II)for which no part of the net earnings of
				the institution, organization, or foundation inures to the benefit of any
				member, founder, or contributor of the institution, organization, or
				foundation; and
											(III)that the Secretary determines is
				financially responsible.
											(ii)A for-profit limited partnership or limited
				liability company, the sole general partner or manager of which is an
				organization that is described by subclauses (I) through (III) of clause
				(i).
										(iii)A corporation wholly owned and controlled
				by an organization that is described by subclauses (I) through (III) of clause
				(i).
										.
						(b)Grant and per diem payments
					(1)Study and development of payment
			 methodNot later than one
			 year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—
						(A)complete a study of all matters relating to
			 the method used by the Secretary to make per diem payments under section
			 2012(a) of title 38, United States Code; and
						(B)develop an improved method for adequately
			 reimbursing recipients of grants under section 2011 of such title for services
			 furnished to homeless veterans.
						(2)ConsiderationIn developing the method required by
			 paragraph (1)(B), the Secretary may consider payments and grants received by
			 recipients of grants described in such paragraph from other departments and
			 agencies of Federal and local governments and from private entities.
					(3)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 on—
						(A)the findings of the Secretary with respect
			 to the study required by subparagraph (A) of paragraph (1);
						(B)the method developed under subparagraph (B)
			 of such paragraph; and
						(C)any recommendations of the Secretary for
			 revising the method described in subparagraph (A) of such paragraph and any
			 legislative action the Secretary considers necessary to implement such
			 method.
						(c)Authorization of
			 appropriationsSection 2013
			 is amended by striking subchapter $150,000,000 and all that
			 follows through the period and inserting the following: “subchapter—
					
						(1)$150,000,000 for each of fiscal years 2007
				through 2009;
						(2)$200,000,000 for fiscal year 2010;
				and
						(3)such sums as may be necessary for each of
				fiscal years 2011 through
				2014.
						.
				(d)Minimum funding in
			 rural areasSection 2011 is
			 amended by adding at the end the following new subsection:
					
						(i)Minimum funding in
				rural areasThe Secretary shall ensure that not less than five
				percent of the aggregate of the grant amounts awarded under this section in
				each fiscal year is awarded to eligible entities located in rural
				areas.
						.
				102.Grant program for
			 workforce reintegration of homeless women veterans and homeless veterans with
			 children
				(a)In
			 generalSubchapter III of chapter 20 is amended by inserting
			 after section 2021 the following new section:
					
						2021A.Grant program for
				reintegration of homeless women veterans and homeless veterans with
				children
							(a)GrantsSubject
				to the availability of appropriations for such purpose, the Secretary of Labor
				shall award grants to eligible programs and facilities to provide the services
				described in subsection (c) to expedite the reintegration into the labor force
				of the following:
								(1)Homeless women
				veterans.
								(2)Homeless veterans with
				children.
								(b)Eligible programs and
				facilitiesA program or facility is an eligible program or
				facility for purposes of this section if the program or facility provides
				dedicated services for homeless women veterans or homeless veterans with
				children.
							(c)ServicesThe
				services described in this subsection are the following:
								(1)Job training.
								(2)Counseling.
								(3)Job placement services,
				including job readiness, literacy, and skills training.
								(4)Child care.
								(d)MinimumThe
				Secretary shall ensure that not less than five percent of the aggregate of the
				grant amounts awarded under this section in each fiscal year is awarded to
				eligible programs and facilities located in rural areas.
							(e)Monitoring of use of
				fundsThe Secretary of Labor shall monitor and evaluate the use
				of amounts granted under this section. In monitoring and evaluating the use of
				such amounts, the Secretary shall collect from grantees such information as the
				Secretary considers appropriate, including data on the results or outcomes of
				the services provided to each homeless veteran under this section.
							(f)AdministrationThe
				Secretary of Labor shall carry out this section through the Assistant Secretary
				of Labor for Veterans' Employment and Training.
							(g)Biennial report to
				congressThe Secretary of Labor shall include as part of the
				report required by section 2021(d) of this title an evaluation of the grant
				program under this section. The information included in such report under this
				subsection shall include—
								(1)an evaluation of services
				furnished to veterans under this section; and
								(2)an analysis of the
				information collected under subsection (d).
								(h)Authorization of
				appropriations(1)There is authorized
				to be appropriated to carry out this section $10,000,000 for each of fiscal
				years 2010 through 2014.
								(2)The amount authorized to
				be appropriated by paragraph (1) is in addition to any amounts authorized to be
				appropriated by section 2021(e) of this title.
								(3)Funds appropriated to
				carry out this section shall remain available until expended. Funds obligated
				in any fiscal year to carry out this section may be expended in that fiscal
				year and the succeeding fiscal
				year.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 is
			 amended by inserting after the item relating to section 2021 the following new
			 item:
					
						
							2021A. Grant program for reintegration of
				homeless women veterans and homeless veterans with
				children.
						
						.
				103.Expansion of grant
			 program for homeless veterans with special needs
				(a)Inclusion of entities
			 eligible for comprehensive service program grants and per diem payments for
			 services to homeless veteransSubsection (a) of section 2061 is
			 amended—
					(1)by striking to
			 grant and per diem providers and inserting to entities eligible
			 for grants and per diem payments under sections 2011 and 2012 of this
			 title; and
					(2)by striking by
			 those facilities and providers and inserting by those facilities
			 and entities.
					(b)Inclusion of male
			 homeless veterans with minor dependentsSubsection (b) of such section is
			 amended—
					(1)in paragraph (1), by
			 striking , including women who have care of minor
			 dependents;
					(2)in paragraph (3), by
			 striking or;
					(3)in paragraph (4), by
			 striking the period at the end and inserting ; or; and
					(4)by adding at the end the
			 following new paragraph:
						
							(5)individuals who have care
				of minor
				dependents.
							.
					(c)Authorization of
			 provision of services to dependentsSuch section is further
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Provision of services
				to dependentsA recipient of a grant under subsection (a) may use
				amounts under the grant to provide services directly to a dependent of a
				homeless veteran with special needs who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				under this
				section.
							.
					104.Program on prevention of veteran
			 homelessness
				(a)Program on prevention of veteran
			 homelessness
					(1)In generalSubchapter VII of chapter 20 is amended by
			 adding at the end the following new section:
						
							2067.Prevention of veteran homelessness
								(a)Prevention of veteran
				homelessnessNot later than
				180 days after the date of the enactment of this section, the Secretary shall
				establish a program to prevent veteran homelessness by—
									(1)identifying in a timely fashion any veteran
				who is homeless or at imminent risk of becoming homeless; and
									(2)providing, directly or in conjunction with
				an existing program, assistance to veterans identified under paragraph
				(1).
									(b)Types of assistanceThe assistance provided under subsection
				(a)(2) may include the following:
									(1)The provision of short-term or medium-term
				rental assistance.
									(2)Housing relocation and stabilization
				services, including housing search, mediation, and outreach to property
				owners.
									(3)Services to resolve personal credit issues
				that have led to negative credit reports.
									(4)Assistance with paying security or utility
				deposits and utility payments.
									(5)Assistance with covering costs associated
				with moving.
									(6)A referral to a program of another
				department or agency of the Federal Government.
									(7)Such other activities as the Secretary
				considers appropriate to prevent veterans homelessness.
									(c)No duplication of servicesThe Secretary may provide assistance under
				subsection (a)(2) to a veteran receiving supportive services from an eligible
				entity receiving financial assistance under section 2044 of this title only to
				the extent that the assistance provided under subsection (a)(2) does not
				duplicate the supportive services provided to such veteran by such entity or by
				any other Federal, State, or local entity.
								(d)Protection from
				abuseTo protect the program established under subsection (a)
				from abuse, the Secretary may establish a limit on the number of times that a
				particular veteran may receive assistance under the program in a fiscal
				year.
								(e)StaffingThe Secretary shall assign such employees
				at such locations as the Secretary considers necessary to carry out this
				section.
								(f)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section $50,000,000 for each of
				fiscal years 2010 through
				2014.
								.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 20 of such title is amended by adding at the end the following new
			 item:
						
							
								2067. Prevention of veteran
				homelessness.
							
							.
					(b)Responsibilities of homeless veterans
			 program coordinatorsSection
			 2003(a) is amended—
					(1)in paragraph (3), by striking The
			 housing and inserting Any housing;
					(2)by redesignating paragraph (7) as paragraph
			 (8); and
					(3)by inserting after paragraph (6) the
			 following new paragraph (7):
						
							(7)The program under section 2067 of this
				title.
							.
					(c)Report
					(1)In
			 generalNot later than 180
			 days after the date of the establishment of the program required by section
			 2067 of title 38, United States Code, as added by subsection (a), the Secretary
			 of Veterans Affairs shall submit to Congress a report on the operation of such
			 program.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)The types and sources of
			 assistance provided under such section 2067.
						(B)An assessment of the
			 effectiveness of the services provided under such section.
						105.Homeless Veterans Management Information
			 System
				(a)In generalSubchapter VII of chapter 20, as amended by
			 section 104, is further amended by adding at the end the following new
			 section:
					
						2068.Homeless Veterans Management Information
				System
							(a)Method for data collection and
				aggregation(1)Not later than one year after the date of
				the enactment of this section, the Secretary shall, in consultation with the
				Special Assistant for Veterans Affairs of the Department of Housing and Urban
				Development and the United States Interagency Council on Homelessness
				established under section 201 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11311), establish a method for the collection and aggregation of data on
				homeless veterans participating in programs of the Department of Veterans
				Affairs and the Department of Housing and Urban Development, including the
				following with respect to such veterans:
									(A)Age, race, sex, disability status, marital
				status, income, employment history, and whether the veteran is a parent.
									(B)If the veteran received assistance for
				housing, the number of days that the veteran resided in such housing and the
				type of such housing.
									(C)If the veteran is no longer participating
				in a program of assistance for the homeless, the reason the veteran left the
				program.
									(2)The method required by paragraph (1) shall
				ensure that each veteran is counted only once.
								(b)Annual data collection and
				aggregationNot later than
				one year after the method is established under subsection (a), and annually
				thereafter, the Secretary shall collect and aggregate data using the method
				established under subsection (a).
							(c)Annual
				reportsNot later than two
				years after the date of enactment of this section and annually thereafter, the
				Secretary shall submit to Congress a report on the data collected and
				aggregated under subsection (b).
							(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)$10,000,000 for fiscal year 2010;
				and
								(2)such sums as may be necessary for fiscal
				years 2011 through
				2014.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 20 is amended by adding at the end the following new item:
					
						
							2068. Homeless Veterans
				Management Information
				System.
						
						.
				106.Rental assistance for veterans through
			 Department of Housing and Urban DevelopmentSection 8(o)(19) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended to read as
			 follows:
				
					(19)Rental vouchers for Veterans Affairs
				supported housing program
						(A)Rental vouchersThe Secretary shall make available to
				public housing agencies described in subparagraph (C) the amounts described in
				subparagraph (B), to provide rental assistance through a supported housing
				program administered in conjunction with the Department of Veterans
				Affairs.
						(B)AmountThe amounts specified in this subparagraph
				are the amounts necessary to ensure that—
							(i)not more than 30,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2010;
							(ii)not more than 40,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2011;
							(iii)not more than 50,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2012; and
							(iv)not more than 60,000 vouchers for rental
				assistance under this paragraph are outstanding at any one time during fiscal
				year 2013 and each fiscal year thereafter.
							(C)Public housing agenciesA public housing agency described in this
				subparagraph is a public housing agency that—
							(i)has a partnership with a Department of
				Veterans Affairs medical center or an entity determined to be appropriate by
				the Secretary of Veterans Affairs;
							(ii)is located in an area that the Secretary of
				Veterans Affairs determines has a high concentration of veterans in need of
				assistance;
							(iii)has demonstrated expertise in providing
				housing for homeless individuals; and
							(iv)meets any other criteria that the
				Secretary, in consultation with the Secretary of Veterans Affairs may
				prescribe.
							(D)Case managementThe Secretary of Veterans Affairs shall
				ensure that the case managers described in section 2003(b) of title 38, United
				States Code, provide appropriate case management for each veteran who receives
				rental assistance under this paragraph that—
							(i)assists the veteran in—
								(I)locating available housing;
								(II)working with the appropriate public housing
				agency;
								(III)accessing benefits and health services
				provided by the Department of Veterans Affairs and other departments and
				agencies of the Federal Government;
								(IV)negotiating with landlords; and
								(V)other areas, as the Secretary determines is
				necessary to help the veteran maintain housing or avoid homelessness;
				and
								(ii)ensures that a veteran with a severe
				disability, including a veteran that has been homeless for a substantial period
				of time, is referred to sufficient supportive services to provide the veteran
				with stable housing, including—
								(I)mental health services, including treatment
				and recovery support services;
								(II)substance abuse treatment and recovery
				support services, including counseling, treatment planning, recovery coaching,
				and relapse prevention;
								(III)integrated, coordinated treatment and
				recovery support services for co-occurring disorders;
								(IV)health education, including referrals for
				medical and dental care;
								(V)services designed to help individuals make
				progress toward self-sufficiency and recovery, including job training,
				assistance in seeking employment, benefits advocacy, money management,
				life-skills training, self-help programs, and engagement and motivational
				interventions;
								(VI)parental skills and family support;
				and
								(VII)other supportive services that promote an
				end to chronic
				homelessness.
								.
			107.Special Assistant for Veterans Affairs in
			 Office of Secretary of Housing and Urban DevelopmentSection 4 of the Department of Housing and
			 Urban Development Act (42 U.S.C. 3533) is amended by adding at the end the
			 following new subsection:
				
					(g)Special Assistant for Veterans
				Affairs
						(1)EstablishmentThere shall be in the Department a Special
				Assistant for Veterans Affairs, who shall be in the Office of the
				Secretary.
						(2)AppointmentThe Special Assistant for Veterans Affairs
				shall be appointed by the Secretary, based solely on merit and shall be covered
				under the provisions of title 5, United States Code, governing appointments in
				the competitive service.
						(3)ResponsibilitiesThe Special Assistant for Veterans Affairs
				shall be responsible for—
							(A)ensuring that veterans have access to
				housing and homeless assistance under each program of the Department providing
				such assistance;
							(B)coordinating all programs and activities of
				the Department relating to veterans; and
							(C)carrying out such other duties as may be
				assigned to the Special Assistant by the Secretary or by
				law.
							.
			108.Plan to end veteran homelessness
				(a)In generalNot later than one year after the date of
			 enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a comprehensive plan to end homelessness among veterans that
			 includes—
					(1)an analysis of programs of the Department
			 of Veterans Affairs and other departments and agencies of the Federal
			 Government that are designed to prevent homelessness among veterans and assist
			 veterans who are homeless;
					(2)an evaluation of whether and how
			 partnerships between the programs described in paragraph (1) would contribute
			 to ending homelessness among veterans;
					(3)recommendations for improving the programs
			 described in paragraph (1), creating partnerships between such programs, or
			 eliminating programs that are no longer effective;
					(4)recommendations for new programs to prevent
			 and end homelessness among veterans, including an estimation of the cost of
			 such programs;
					(5)a timeline for implementing the plan;
			 and
					(6)such other information as the Secretary
			 determines necessary.
					(b)Consideration of veterans located in rural
			 areasThe analysis,
			 evaluation, and recommendations included in the report required by subsection
			 (a) shall include consideration of the circumstances and requirements that are
			 unique to veterans located in rural areas.
				IIToxic substances
			 exposure
			201.Extension of
			 eligibility for health care for veterans with disabilities who served in
			 Persian Gulf War notwithstanding lack of evidence to conclude such disabilities
			 are associated with such service
				(a)In
			 generalSubsection (e)(3)(B)
			 of section 1710 is amended by inserting after December 31, 2002
			 the following: , except that such care and services may also be provided
			 to such a veteran during the period beginning on the date of the enactment of
			 the Homeless Veterans and Other Veterans
			 Health Care Authorities Act of 2010 and ending on December 31,
			 2012.
				(b)Technical
			 correctionSubsection (a)(2)(F) of such section is amended by
			 striking conditions and inserting occupational or
			 environmental hazards.
				IIIHealth care
			 matters
			301.Increase in number of
			 authorized Assistant Secretaries and Deputy Assistant Secretaries
				(a)Increase in number of
			 authorized Assistant Secretaries; revision of functionsSection
			 308 is amended—
					(1)in subsection (a), by
			 striking seven and inserting eight in the first
			 sentence; and
					(2)in subsection (b)—
						(A)in paragraph (6), by
			 striking Capital and inserting Construction
			 capital; and
						(B)in paragraph (10) by
			 striking Procurement and inserting
			 Acquisition.
						(b)Increase in number of
			 authorized Deputy Assistant SecretariesSection 308(d)(1) is amended by striking
			 19 and inserting 27 in the first sentence.
				(c)Conforming amendments
			 to title 38, United States CodeTitle 38, United States Code, is amended as
			 follows:
					(1)Section 312A is
			 repealed.
					(2)The table of sections at
			 the beginning of chapter 3 is amended by striking the item relating to section
			 312A.
					(d)Conforming amendment to
			 title 5, United States CodeSection 5315 of title 5, United States
			 Code, is amended by striking Assistant Secretaries, Department of
			 Veterans Affairs (7) and inserting Assistant Secretaries,
			 Department of Veterans Affairs (8).
				302.Establishment of Director of Physician
			 Assistant Services in Veterans Health Administration
				(a)In generalSection 7306(a) is amended by striking
			 paragraph (9) and inserting the following new paragraph (9):
					
						(9)The Director of Physician Assistant
				Services, who shall—
							(A)serve in a full-time capacity at the
				Central Office of the Department;
							(B)be a qualified physician assistant;
				and
							(C)be responsible and report directly to the
				Chief Patient Care Services Officer of the Veterans Health Administration on
				all matters relating to the education and training, employment, appropriate
				utilization, and optimal participation of physician assistants within the
				programs and initiatives of the
				Administration.
							.
				(b)Deadline for implementationThe Secretary of Veterans Affairs shall
			 ensure that an individual is serving as the Director of Physician Assistant
			 Services under paragraph (9) of section 7306(a) of title 38, United States
			 Code, as amended by subsection (a), by not later than 120 days after the date
			 of the enactment of this Act.
				303.Department of Veterans
			 Affairs Medical Center Quality Report Card Initiative
				(a)PurposeThe purpose of this section is to provide
			 for the establishment within the Department of Veterans Affairs of an
			 initiative (to be known as the Medical Center Quality Report Card
			 Initiative) to ensure that information on the quality and performance
			 of medical centers administered by the Secretary of Veterans Affairs is readily
			 available and accessible for purposes as follows:
					(1)To inform patients and
			 consumers about health care quality in such medical centers.
					(2)To assist health care
			 providers of the Department in identifying opportunities for quality
			 improvement and cost containment.
					(3)To enhance the
			 understanding of policy makers and public officials of health care issues,
			 raise public awareness of medical center quality issues, and help constituents
			 of such policy makers and officials identify quality health care options for
			 the Department.
					(b)EstablishmentSubchapter I of chapter 17 is amended by
			 inserting after section 1706 the following new section:
					
						1706A.Management of
				health care: Medical Center Quality Report Card Initiative
							(a)In
				generalNot later than 18 months after the date of the enactment
				of the Homeless Veterans and Other Veterans
				Health Care Authorities Act of 2010, the Secretary shall
				establish and implement an initiative, to be known as the Medical Center
				Quality Report Card Initiative (in this section referred to as the
				Initiative), to publish information on health care quality in
				Department medical centers.
							(b)Publication of
				information on quality and performance of Department medical
				centers(1)(A)Under the Initiative,
				not less frequently than twice each year, the Secretary shall make available to
				the public, on the Hospital Compare website of the Centers for Medicaid and
				Medicare Services, data consisting of the most current information on the
				quality and performance of each Department medical center. Such information
				shall include quality measures that allow for an assessment with respect to
				health care provided by Department medical centers, of the following:
										(i)Effectiveness.
										(ii)Safety.
										(iii)Timeliness.
										(iv)Efficiency.
										(v)Patient-centeredness.
										(vi)Patient
				satisfaction.
										(vii)Satisfaction of health
				professionals employed at Department medical centers.
										(viii)The equity of care
				provided to various patient populations, including female, geriatric, disabled,
				rural, homeless, mentally ill, and racial and ethnic minority
				populations.
										(B)For each quality measure
				made available under subparagraph (A), the Secretary shall include—
										(i)quality measures that are
				common to the health care industry and are based on information reported in
				paragraph (2); and
										(ii)such other information
				as the Secretary considers appropriate.
										(C)The Secretary shall
				conduct focus groups with veterans to identify additional types of quality
				information and display formats regarding such quality measures that would be
				meaningful to the needs of veterans.
									(2)(A)In making data
				available pursuant to paragraph (1), the Secretary shall, except as provided in
				subparagraph (B), include to the maximum extent practicable information about
				Department medical centers using best available measures that reflect emerging
				quality and safety trends and the priorities of veteran-centered care.
									(B)In making data available
				to the public under paragraph (1), the Secretary may provide information in
				addition to the information required by subparagraph (A) or provide information
				in lieu of the information required by subparagraph (A) if the
				Secretary—
										(i)not later than 15 days
				before the date on which such data is made available to the public, submits to
				the Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
				Affairs of the House of Representatives a certification in writing that such
				additional or substituted information is more appropriate for purposes of
				carrying out the requirement of paragraph (2)(B); and
										(ii)includes with such data
				and in such certification an indication of which information has been added or
				substituted under this subparagraph.
										(3)(A)In making data
				available as provided for under paragraph (1), the Secretary may make risk
				adjustments to quality measures to account for differences relating to—
										(i)the characteristics of a
				Department medical center, such as licensed bed size, geography, and teaching
				hospital status; and
										(ii)patient characteristics,
				such as health status, severity of illness, and socioeconomic status.
										(B)If the Secretary makes
				data available under paragraph (1) using risk-adjusted quality measures, the
				Secretary shall establish procedures for making the unadjusted data available
				to the public in a manner determined appropriate by the Secretary.
									(4)Under the Initiative, the
				Secretary may verify data made available under this subsection to ensure
				accuracy and validity.
								(5)Before disclosing to the
				public any data under this subsection, the Secretary shall disclose the
				methodology for the publication of such data and the nature and scope of such
				data to—
									(A)each organization the
				Secretary considers relevant to such data; and
									(B)each Department medical
				center that is the subject of such data.
									(6)(A)The Secretary shall
				submit to the Committee on Veterans' Affairs of the Senate and the Committee on
				Veterans' Affairs of the House of Representatives a copy of each set of data
				made available to the public under paragraph (1).
									(B)The Secretary shall
				ensure that each set of data made available to the public under paragraph (1)
				is made available—
										(i)in an electronic
				format;
										(ii)in a manner that can be
				understood by individuals who are not medical professionals and individuals
				with low functional health literacy; and
										(iii)at each Department
				medical center covered by the set of data.
										(C)The Secretary shall
				ensure that information on health care quality made available under paragraph
				(1) is made available in a manner that is conducive for comparisons with other
				local medical centers or regional medical centers, as appropriate.
									(D)The Secretary shall
				establish procedures for making the information included in the data made
				available to the public under paragraph (1) available to the public upon
				request in non-electronic format, such as through a toll-free telephone
				number.
									(7)The analytic
				methodologies and limitations on information sources utilized by the Secretary
				to develop and disseminate comparative information under this subsection shall
				be identified and acknowledged in a notice or disclaimer as part of the
				dissemination of such information, and include the appropriate and
				inappropriate uses of such information.
								(c)Identifying and
				reporting actions that could lead to false or artificial improvements in
				quality measurementsNot less frequently than annually, the
				Secretary shall compare quality measures data submitted by each Department
				medical center to the Secretary with quality measures data submitted to the
				Secretary in the prior year or years by each such Department medical center in
				order to identify and report actions that could lead to false or artificial
				improvements in the quality measurements of such Department medical centers for
				purposes of this section.
							(d)Privacy and
				security(1)The Secretary shall
				develop and implement effective safeguards to protect against the unauthorized
				use or disclosure of Department medical center data that is made available
				under this section.
								(2)The Secretary shall
				develop and implement effective safeguards to protect against the dissemination
				under this section of inconsistent, incomplete, invalid, inaccurate, or
				subjective Department medical center data.
								(3)The Secretary shall
				ensure that identifiable patient data is not released to the public under this
				section.
								(e)Reports(1)The Secretary shall
				periodically submit to Congress a report on the effectiveness of the
				Initiative.
								(2)Each report required by
				paragraph (1) shall include the following:
									(A)An assessment of the
				effectiveness of the Initiative in meeting the purpose described in section
				302(a) of the Homeless Veterans and Other
				Veterans Health Care Authorities Act of 2010.
									(B)If necessary, a
				description of the measures the Secretary can undertake to ensure that the
				Initiative meets such purpose.
									(3)The Secretary shall carry
				out each measure the Secretary includes in a report under paragraph
				(2)(B).
								(4)The Secretary shall make
				each report submitted under paragraph (1) available to the public.
								(f)Department medical
				center definedIn this section, the term Department medical
				center means a Department of Veterans Affairs Medical Center
				administered by the Secretary.
							(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through
				2018.
							.
				(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 is
			 amended by inserting after the item relating to section 1706 the following new
			 item:
					
						
							1706A. Management of health
				care: Medical Center Quality Report Card
				Initiative.
						
						.
				304.Report on
			 pay-for-performance compensation under health care services contracts
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the use by the Department of Veterans
			 Affairs of pay-for-performance compensation mechanisms in the provision of
			 health care services in contracts which compensate contractors of the
			 Department for the provision of health care services through community based
			 outpatient clinics.
				(b)ElementsThe
			 report required by subsection (a) shall include the following:
					(1)An assessment of the
			 feasibility and advisability of utilizing pay-for-performance compensation
			 mechanisms in the provision of health care services by the Department in
			 contracts described in subsection (a).
					(2)The number of community
			 based outpatient clinics of the Department that were operating under a
			 pay-for-performance compensation mechanism in the provision of health care
			 services on the day before the date of the enactment of this Act and the impact
			 such mechanisms have had with respect to—
						(A)providing incentives for
			 community based outpatient clinics to provide high quality health care;
			 and
						(B)providing incentives to
			 better assure patient satisfaction.
						(c)Incorporation of views
			 and experiences of private health care systemsIn meeting the
			 requirements of this section the Secretary shall incorporate the views and
			 experiences of representatives of at least two private health care systems that
			 have utilized pay-for-performance compensation mechanisms in the operation of
			 medical clinics to ascertain whether such mechanisms have had an effect on the
			 delivery of quality, timely, medical care in the private sector.
				305.Expansion of State
			 home care for parents of veterans who died while serving in the Armed
			 ForcesIn administering
			 section 51.210(d) of title 38, Code of Federal Regulations, the Secretary of
			 Veterans Affairs shall permit a State home to provide services to, in addition
			 to non-veterans described in such subsection, a non-veteran any of whose
			 children died while serving in the Armed Forces.
			306.Automatic enrollment
			 of eligible demobilizing members of the National Guard and Reserve in health
			 care and dental care programs of the Department of Veterans Affairs
				(a)Automatic
			 enrollment
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall, in consultation and
			 coordination with the Secretary of Defense, take appropriate actions to provide
			 for the automatic enrollment of covered members in the health care or dental
			 care programs for veterans of the Department of Veterans Affairs for which they
			 will be eligible upon discharge or release from active duty in the Armed
			 Forces.
					(2)Covered
			 membersIn this section, a covered member is any member of a
			 reserve component of the Armed Forces who is being discharged or released from
			 active duty in the Armed Forces and who upon such discharge or release will be
			 eligible to participate in a health care or dental care program for veterans of
			 the Department of Veterans Affairs.
					(3)Enrollment during
			 demobilization and discharge processThe Secretary of Veterans
			 Affairs shall, in consultation and coordination with the Secretary of Defense,
			 ensure that the automatic enrollment described in paragraph (1) occurs during
			 the participation of covered members in the demobilization and discharge
			 process used for members of the reserve components of the Armed Forces.
					(b)Assistance
					(1)In
			 generalIn providing for the enrollment of covered members under
			 subsection (a), the Secretary of Veterans Affairs shall, in consultation and
			 coordination with the Secretary of Defense, provide covered members assistance
			 in the completion of any enrollment activities required under such subsection.
			 Such assistance shall be provided during the demobilization and discharge
			 process of such members utilizing such personnel of the Department of Veterans
			 Affairs, including personnel of the Veterans Health Administration and the
			 Veterans Benefits Administration, as the Secretary shall assign for such
			 purposes.
					(2)Education and
			 outreachIn providing assistance under paragraph (1) to covered
			 members, the personnel of the Department providing such assistance shall also
			 provide such members—
						(A)information about the
			 programs, benefits, and services of the Department for which they may be
			 eligible, including—
							(i)how such members can
			 apply for and access such programs, benefits, and services; and
							(ii)the advantages of
			 enrolling in such programs, benefits, and services; and
							(B)a list of Department of
			 Veterans Affairs medical facilities, including medical centers, outpatient
			 clinics, mental health centers, and benefits offices located within 100 miles
			 of the residence in which the covered member will first reside after being
			 discharged or released from active duty in the Armed Forces.
						(c)PersonnelBeginning
			 not later than 180 days after the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall, in consultation and coordination with the
			 Secretary of Defense and the appropriate officials of each State, ensure that
			 sufficient personnel are present, including such personnel as are assigned
			 under subsection (b)(1), at each demobilization and discharge event of a
			 reserve component of the Armed Forces for the performance by covered members of
			 any enrollment activities pursuant to subsection (a) and for any assistance in
			 the performance of such activities under subsection (b).
				(d)Facilities and other
			 resourcesBeginning not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall ensure that the
			 facilities and other resources (including space and computer facilities) for
			 the demobilization and discharge process used for members of reserve components
			 of the Armed Forces include adequate facilities and resources for the
			 performance by covered members of any enrollment activities required under
			 subsection (a) and for any assistance in the performance of such activities
			 under subsection (b).
				(e)Protection of
			 privacyAny enrollment activities performed by covered members
			 pursuant to subsection (a) shall provide appropriate protections for the
			 privacy of such members and their personal information in accordance with
			 applicable requirements of law.
				(f)Opt out
			 provisions
					(1)Option not to
			 enrollDuring the demobilization and discharge process for a
			 covered member and prior to enrolling the member pursuant to subsection (a),
			 the Secretary of Veterans Affairs shall, in coordination with the Secretary of
			 Defense, provide the member with the option to decline such enrollment.
					(2)Notice to Secretary;
			 prohibition on enrollmentIf a covered member provides notice to
			 the Secretary of Veterans Affairs that the member declines enrollment under
			 paragraph (1), the Secretary may not enroll the member pursuant to subsection
			 (a).
					(g)ConstructionNothing
			 in this section shall be construed to require a member of a reserve component
			 of the Armed Forces to participate in any health care or dental care program or
			 use any service of the Department of Veterans Affairs.
				(h)Reports
					(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act and each year thereafter for five years, the Secretary of Veterans
			 Affairs shall, in consultation and coordination with the Secretary of Defense,
			 submit a report on the implementation of the requirements of this section
			 to—
						(A)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the Senate; and
						(B)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the House of
			 Representatives.
						(2)ElementsEach
			 report required by paragraph (1) shall include the following:
						(A)A description of the
			 activities undertaken by the Secretary of Veterans Affairs to carry out the
			 requirements of this section.
						(B)An assessment of the
			 effect of such activities on—
							(i)the enrollment of covered
			 members in health care and dental care programs for veterans of the Department
			 of Veterans Affairs; and
							(ii)the participation of
			 such members in such programs.
							(C)An assessment of the
			 potential budgetary impact and demand for services that actions taken under
			 subsection (a) may have on the Department of Veterans Affairs and any need for
			 additional staff or resources to meet that demand.
						(D)Such recommendations for
			 legislative or administrative action as the Secretary of Veterans Affairs
			 considers appropriate in order to improve or enhance the requirements of this
			 section so as to further facilitate the enrollment of covered members in health
			 care and dental care programs for veterans of the Department of Veterans
			 Affairs.
						(E)Such other matters with
			 respect to the requirements of this section as the Secretary of Veterans
			 Affairs considers appropriate.
						(i)DefinitionsIn
			 this section:
					(1)EnrollmentThe
			 term enrollment, with respect to a covered member in a health care
			 or dental care program for veterans of the Department of Veterans Affairs,
			 means the collection and recording of appropriate information on such member in
			 the recordkeeping system of the Department of Veterans Affairs to facilitate
			 participation of such member in such program if such member is eligible for
			 such participation and elects such participation.
					(2)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and any commonwealth, territory, or possession of the
			 United States.
					307.Provision of
			 chiropractic services to veterans enrolled in health care system of Department
			 of Veterans Affairs
				(a)Comprehensive policy on
			 chiropractic services
					(1)In
			 generalNot later than October 1, 2010, the Secretary of Veterans
			 Affairs shall develop and implement a comprehensive policy on the provision of
			 chiropractic services provided at the expense of the Department of Veterans
			 Affairs to veterans enrolled in the health care system of the
			 Department.
					(2)Scope of
			 PolicyThe policy required by paragraph (1) shall cover each of
			 the following:
						(A)The Department-wide
			 protocols governing referrals for chiropractic services.
						(B)The Department-wide
			 protocols governing direct access to chiropractic services.
						(C)The Department-wide
			 protocols governing the scope of practice of chiropractic practitioners.
						(D)The definition of
			 chiropractic services to be provided.
						(E)The assurance of prompt
			 and appropriate chiropractic services by the Department, system-wide, when
			 medically appropriate.
						(F)Department programs of
			 education and training for health care personnel of the Department regarding
			 the benefits of chiropractic services.
						(G)Department programs of
			 patient education for veterans suffering from back pain and related
			 disorders.
						(3)UpdatesThe
			 Secretary shall revise the policy required by paragraph (1) on a periodic basis
			 in accordance with experience and evolving best practice guidelines.
					(4)ConsultationThe
			 Secretary shall develop the policy required by paragraph (1), and revise such
			 policy under paragraph (3), in consultation with veterans service organizations
			 and other organizations with expertise regarding the benefits of chiropractic
			 services.
					(b)Locations for provision
			 of chiropractic servicesIn carrying out the policy required by
			 subsection (a), the Secretary shall provide chiropractic services at—
					(1)not less than two
			 locations in each Veterans Integrated Service Network (VISN); and
					(2)such locations as the
			 Secretary considers appropriate based on the Secretary's assessment of demand
			 for chiropractic services provided by the Department, including consideration
			 of the following:
						(A)The average time a
			 veteran seeking chiropractic services from the Department is required to wait
			 for such services.
						(B)Rates of fee-based
			 care.
						(C)Such other considerations
			 as the Secretary considers appropriate.
						(c)Annual Report
					(1)In
			 generalNot later than 180 days after the date of the completion
			 and initial implementation of the policy required by subsection (a)(1) and on
			 October 1 of every fiscal year thereafter through fiscal year 2020, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the implementation of the policy required by subsection (a)(1).
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)A description of the
			 policy developed and implemented under paragraph (1) of subsection (a) and any
			 revisions to such policy under paragraph (3) of such subsection.
						(B)A description of the
			 performance measures used to determine the effectiveness of such policy in
			 improving the availability of chiropractic services for veterans
			 system-wide.
						(C)An assessment of the
			 adequacy of Department chiropractic services based on a survey of patients
			 managed in Department clinics.
						(D)An assessment of the
			 training provided to Department health care personnel with respect to the
			 benefits of chiropractic services and the appropriate referral of patients for
			 chiropractic services.
						(E)An assessment of the
			 patient pain care education programs of the Department.
						(F)The number of episodes of
			 chiropractic services (including referrals for chiropractic services to
			 non-Department providers) granted in the preceding fiscal year, disaggregated
			 by facility.
						(d)Veterans Service
			 Organization definedIn this section, the term veterans
			 service organization means any organization recognized by the Secretary
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.
				308.Name of Department of
			 Veterans Affairs outpatient clinic, Alexandria, Minnesota
				(a)DesignationThe Department of Veterans Affairs
			 outpatient clinic in Alexandria, Minnesota, shall after the date of the
			 enactment of this Act be known and designated as the Max J. Beilke
			 Department of Veterans Affairs Outpatient Clinic.
				(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the outpatient clinic
			 referred to in subsection (a) shall be considered to be a reference to the Max
			 J. Beilke Department of Veterans Affairs Outpatient Clinic.
				IVOther
			 matters
			401.Funding
				(a)In
			 generalSubject to subsection (b), amounts to carry out this Act
			 and the amendments made by this Act shall be derived, in whole or in part, from
			 the following:
					(1)In fiscal years after
			 fiscal year 2009, from amounts appropriated or otherwise available for fiscal
			 year 2009 for the Department of Veterans Affairs for medical services that
			 remain available for obligation as of the date of the enactment of this
			 Act.
					(2)In fiscal years after
			 fiscal year 2010, from amounts appropriated or otherwise available for fiscal
			 year 2010 for the Department of Veterans Affairs for medical services that
			 remain available for obligation as of October 1, 2010.
					(b)LimitationAmounts
			 described in subsection (a) shall not be available in accordance with that
			 subsection to the extent, as determined by the Secretary, the availability of
			 such amounts in accordance with that subsection would otherwise limit or impede
			 the delivery of health care services to veterans.
				Amend the title so as to read:
	 A bill to amend title 38, United States Code, to improve the provision
	 of assistance to homeless veterans and the provision of health care to
	 veterans, and for other purposes..
	
		April 29, 2010
		Reported with an amendment and an amendment to the
		  title
	
